Exhibit 10.3

EXECUTION VERSION

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of the 14 day of June, 2015, by
and between Standard Pacific Corp., a Delaware corporation (the “Company”), and
Larry T. Nicholson (the “Executive”).

In consideration of the mutual covenants and agreements of the parties set forth
in this Agreement, and other good and valuable consideration the receipt and
sufficiency of which are acknowledged, the parties agree as follows:

 

1. Term. The term of this Agreement shall commence on the Effective Date (as
defined in the Merger Agreement, dated June 14, 2015, between the Company and
The Ryland Group, Inc. (the “Merger Agreement”)) and shall continue, unless
earlier terminated pursuant to Section 5 of this Agreement, through the third
anniversary of the Effective Date (the “Term”). This Agreement shall
automatically terminate and be of no force or effect if the Merger Agreement is
terminated prior to the Effective Time (as defined in the Merger Agreement).

 

2. Position and Responsibilities. During the Term, the Executive shall serve as
the President and Chief Executive Officer of the Company and, subject to his
election or reelection to such position by shareholders of the Company, a member
of the Board of Directors of the Company (the “Board”). In his capacity as
President and Chief Executive Officer, the Executive shall devote his best
efforts to the performance of the services reasonably assigned by the Board,
consistent with his position and as reasonably agreed to by the Executive and
the Board. The Executive shall report to the Board.

 

3. Performance of Duties. The Executive shall devote his full time, attention
and energies to the Company’s business and will not engage in consulting work or
any business for his own account or for any person, firm or corporation other
than the Company. Subject to the Company’s corporate governance policies, as in
effect from time to time, the Executive may serve as a director of other
companies so long as this service does not interfere with the performance of his
duties with the Company.

 

4. Compensation.

 

  4.1. Salary. During the Term, the Company shall pay the Executive an annual
base salary of $1,000,000, payable in equal installments on the Company’s
regularly recurring paydays in accordance with the Company’s normal payroll
practice. Increases in annual base salary shall be at the sole discretion of the
Compensation Committee of the Board (the “Compensation Committee”).

 

  4.2. Annual Bonus Incentive Program. During the Term, the Executive shall be
entitled to participate in the Company’s annual bonus incentive program
established for the Company’s executives (such bonus program, as in effect from
time to time, the “Bonus Program”). The Executive’s target annual bonus
opportunity under the Bonus Program for fiscal 2015 shall be equal to 200% of
his base salary and the Executive’s target annual bonus opportunity for future
years shall be determined annually by the Compensation Committee, in its sole
discretion. The Executive’s annual bonus under the Bonus Program shall be earned
based upon objectives established by the Compensation Committee each year. Any
annual bonus earned with respect to any fiscal year during the Term shall be
paid to the Executive consistent with the Company’s prevailing bonus payment
practices, but no later than March 15 following the end of such fiscal year.



--------------------------------------------------------------------------------

  4.3. Incentive and Equity Awards. During the Term, the Executive shall be
eligible to receive incentive and equity grants at the discretion of and as
approved by the Compensation Committee.

 

  4.4. Reimbursement of Expenses. In accordance with established policies and
procedures of the Company as in effect from time to time, the Company shall pay
or reimburse the Executive for all reasonable and actual out-of-pocket expenses,
including but not limited to travel, hotel, and similar expenses, incurred by
the Executive from time to time in performing his obligations under this
Agreement. Any reimbursement of the Executive’s expenses made by the Company
pursuant to this Agreement shall be payable in the normal business course in
accordance with the Company’s expense reimbursement policy, but in no event
later than the last day of the calendar year following the calendar year in
which the expense was incurred, the expenses eligible for reimbursement in any
one calendar year shall not affect the expenses eligible for reimbursement in
any other calendar year and the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit.

 

  4.5. Personal Health and Services Allowance. During the Term, the Executive
shall be entitled to an annual personal health and services allowance equal to
9.5% of his base salary.

 

  4.6. Other Benefits. During the Term, the Executive shall be entitled to such
other employee benefits, including but not limited to life insurance, medical
and hospitalization, disability, and retirement benefits, as may be provided by
the Company and as may be amended from time to time, consistent with the
benefits provided to other senior executives of the Company.

 

5. Employment Termination.

 

  5.1. Termination of Employment. Subject to the terms of the CEO Severance
Agreement, dated December 17, 2009, between the Executive and The Ryland Group,
Inc., as amended to date (the “CEO Severance Agreement”) and the Senior
Executive Severance Agreement, dated July 7, 2004, between the Executive and The
Ryland Group, Inc., as amended to date (the “Executive Severance Agreement,”
and, together with the CEO Severance Agreement, the “Severance Agreements”),
either of the Company or the Executive can terminate the Executive’s employment
at any time for any or no reason. Any payments or benefits that may become
payable in connection with any termination of the Executive’s employment shall
be governed by the terms of the Severance Agreements as in effect from time to
time. For the avoidance of doubt, upon a termination of the Executive’s
employment during the “Change in Control Period” (as such term is defined in the
Executive Severance Agreement), the Executive’s severance and other termination
entitlements shall be as set forth in whichever of the Executive Severance
Agreement or the CEO Severance Agreement conveys the greater economic benefit to
the Executive, however, in no event shall the Executive be entitled to benefits
under both the CEO Severance Agreement and the Executive Severance Agreement
upon a termination of his employment. Notwithstanding anything herein or the
Severance Agreements to the contrary, the Executive’s employment with the
Company may only be terminated by the Company without Cause (as defined in the
Severance Agreements) if at least seventy-five percent (75%) of the full Board
(excluding the Executive) shall have approved a resolution authorizing such
termination.

 

  5.2. Waiver of Good Reason. The parties hereto acknowledge and agree that the
consummation of the transactions contemplated by the Merger Agreement, as well
as the changes to the Executive’s compensation, responsibilities and role in
connection with the transactions contemplated by the Merger Agreement, as
described in this Agreement, shall not constitute “Good Reason” for purposes of
the Severance Agreements.



--------------------------------------------------------------------------------

  5.3. Change of Control. The parties hereto acknowledge that the consummation
of the transactions contemplated by the Merger Agreement shall constitute a
Change of Control for purposes of the Severance Agreements. The parties further
agree that the definition of “Change of Control Period” for purposes of the
Executive Severance Agreement shall be modified to expire three (3) years after
the consummation of the transactions contemplated by the Merger Agreement,
rather than two (2) years as currently provided.

 

  5.4. Delay of Payment Pursuant to Section 409A. Should any payments made to
the Executive in accordance with Section 5 of this Agreement be determined to be
payments from a nonqualified deferred compensation plan, as defined by
Section 409A of the Internal Revenue Code of 1986 as amended (the “Code”), that
are not exempt from Section 409A of the Code as a short-term deferral or
otherwise, these payments, to the extent otherwise payable within six (6) months
after the Executive’s date of Separation from Service, will be paid in a lump
sum on the earlier of the date that is six (6) months after the Executive’s date
of Separation from Service or the date of the Executive’s death. For purposes of
this Section 5, a “Separation from Service” means an anticipated permanent
reduction in the level of bona fide services to twenty percent (20%) or less of
the average level of bona fide services performed over the immediately preceding
thirty-six (36) month period. For purposes of Section 409A of the Code, the
payments to be made to the Executive in accordance with Section 5 of this
Agreement shall be treated as a right to a series of separate payments.

 

6. Resignation as a Member of the Board of Directors. In all cases of
termination and upon the expiration of this Agreement, unless otherwise agreed
to in writing, the Executive shall be deemed to have contemporaneously resigned
from his position as a member of the Board and any other position he then holds
with the Company or any of its subsidiaries or affiliates.

 

7. Cooperation in Proceedings. In all cases of termination and upon the
expiration of this Agreement, unless otherwise agreed to in writing, the
Executive agrees to fully cooperate with the Company and its affiliates during
the entire scope and duration of any litigation or administrative proceedings
involving any matters with which the Executive was involved during the
Executive’s employment with the Company. Such cooperation shall be subject to
the reasonable demands of any subsequent employment undertaken by the Executive,
and the Company shall cover any reasonable out-of-pocket expenses of the
Executive in so cooperating.

 

8.

Dispute Resolution. All disputes, disagreements, claims or controversies between
the Executive and the Company, including those that relate in any manner to this
Agreement or the Executive’s employment with the Company or the termination
thereof, including, but not limited to, claims of harassment, discrimination,
wrongful termination, defamation, fraud, infliction of emotional distress or
other claims under any federal, state, or local law (excluding unemployment,
workers’ compensation claims and claims under any Company benefit plan that
provides its own arbitration procedure), shall be resolved exclusively by final
and binding arbitration before a single arbitrator who is a retired judge in
accordance with the then existing JAMS Employment Arbitration Rules and
Procedures. If JAMS is unavailable, the parties will use another mutually agreed
upon private dispute resolution service. The parties shall pay their own costs
of arbitration; provided, however, that the Company will pay such costs of
arbitration if required to do so by applicable law to make this Agreement
enforceable or if required to do so by the rules of the private arbitration
service in effect at the time of the dispute. By agreeing to arbitrate, the
Executive and the Company are waiving rights to a jury trial in court. In
addition, to the maximum extent permitted by law, the Executive and the Company
agree that all disputes must be arbitrated in an individual capacity, and not as
a plaintiff or class member in any purported class, collective, or
representative action or proceeding. The arbitrator



--------------------------------------------------------------------------------

  shall have no authority or jurisdiction to enter an award or otherwise provide
relief on a class, collective, or representative basis. Unless otherwise agreed
to by the parties, the arbitration shall be held in the principal city in the
federal judicial district where the Executive was employed when the dispute
first arose. The arbitrator shall apply the substantive law of the state where
the Executive was employed at the time the dispute first arose. This arbitration
provision shall be governed by the Federal Arbitration Act, and any action to
enforce this Agreement to arbitrate or to enforce or vacate the arbitration
award shall also be governed by the Federal Arbitration Act. Any request for
arbitration must be made within one year of the date on which the dispute first
arose unless a longer period of time for bringing such a claim is provided by
law. The parties shall be entitled to conduct adequate discovery and to obtain
all remedies available to the parties as if the matter had been tried in court.
The arbitrator shall issue a written decision that provides the findings and
conclusions on which the award is based. The decision of the arbitrator shall be
final and binding on all parties, and may be entered as a judgment by any party
with any federal or state court of competent jurisdiction. Unless prohibited by
law, all aspects of the arbitration proceeding, and any ruling, decision or
award by the arbitrator, will be strictly confidential. The parties will have
the right to seek relief in the appropriate forum to prevent any actual or
threatened breach of this provision. This arbitration provision does not limit
the Executive’s right to file an administrative charge with the National Labor
Relations Board, the Equal Employment Opportunity Commission, or any state
agency charged with the enforcement of fair employment practice laws.

 

9. Miscellaneous.

 

  9.1. Further Assurances. Each party shall execute all documents and take all
other actions necessary to effect the provisions and purposes of this Agreement.

 

  9.2. Entire Agreement. Except as provided in the next sentence, this Agreement
supersedes any prior agreements or understandings, oral or written, between the
Executive and the Company with respect to the subject matter hereof, and
constitutes the entire agreement of the parties with respect thereto. Except as
specifically set forth herein, nothing in this Agreement is intended to
adversely affect any rights the Executive or the Company may have under the
Severance Agreements, including, but not limited to Sections 3 and 5 of the CEO
Severance Agreement or Sections 1, 2.3 and 2.4 of the Executive Severance
Agreement.

 

  9.3. Modification. This Agreement shall not be varied, altered, modified,
cancelled, changed or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties or their legal
representatives.

 

  9.4. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected and shall remain in
full force and effect.

 

  9.5. Tax Withholding. The Company may withhold all Federal, state, city or
other taxes required pursuant to any law or governmental regulation or ruling.

 

  9.6. Binding Effect. This Agreement shall bind and inure to the benefit of
each of the parties and their respective heirs, successors, administrators,
executors, and assigns.

 

  9.7. Governing Law. To the extent not preempted by Federal law, the provisions
of this Agreement shall be construed and enforced in accordance with the laws of
the State of California.



--------------------------------------------------------------------------------

  9.8. Notice. Any notices, requests, demands or other communications required
by or provided for in this Agreement shall be sufficient if in writing and sent
by registered or certified mail to the Executive at the last address he has
filed in writing with the Company or, in the case of the Company, at its
principal office.

 

  9.9. Counterparts; Facsimiles. This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which, taken together,
shall constitute one and the same instrument. This Agreement may be executed and
delivered by exchange of facsimile copies showing the signatures of the parties,
and those signatures need not be affixed to the same copy. The facsimile copies
so signed will constitute originally signed copies of the same consent requiring
no further execution.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.

 

STANDARD PACIFIC CORP. EXECUTIVE: By:

/s/ Bruce A. Choate

/s/ Larry T. Nicholson

Bruce A. Choate, Chairman Larry T. Nicholson Compensation Committee of the Board
of Directors Attest:

/s/ Jeffrey J. McCall

Jeffrey J. McCall

Chief Financial Officer

SIGNATURE PAGE TO CEO EMPLOYMENT AGREEMENT